DETAILED ACTION 
The present application, filed on 5/20/2020, has been examined under the pre-AIA  first inventor to invent provisions. 


	Receipt and approval of the Terminal Disclaimer is acknowledged. 


The following is an Allowability Notice in response to the Applicant-filed Remarks Arguments from 12/29/2021 and the interview from 7/1/2022.  



Status of Claims
Claims 21, 23-28, 30-35, 37-40 are now pending and have been examined. Claims 1-20, 22, 29, 36 have been cancelled.


Applicant and Examiner Amendments
Applicant’s representative Dana Zottola has authorized the below amendments in the email communication from 1/11/2022. Per Applicant’s filing from 12/29/2021, and Examiner’s amendments from 1/17/2022, the final status of the claims is as follows: 
1-20. (Canceled)

21.	(Currently Amended) An apparatus comprising at least one processor and at least one non-transitory memory comprising program code, wherein the at least one non-transitory memory and the program code are configured to, with the at least one processor, cause the apparatus to:
receive promotion data associated with a promotion set, the promotion set comprising a plurality of promotions including a particular promotion associated with a first consumer;
generate a ranked promotion set based at least in part on  the promotion data, one or more historical co-purchases each representing purchases, performed by a consumer different from the first consumer, of the particular promotion from a first service and a second promotion from a second service, and one or more of a co-view score or cross-sell signals received from at least one of a group of cross-sell widgets, wherein the ranked promotion set comprises a collaborative filtering ranked list and a  static similarity ranked list; 
generate  a  recommended promotion set comprising a subset of promotions selected from the ranked promotion set;
generate an optimized recommended promotion set by adding promotions selected from the ranked promotion set to the recommended promotion set until  a purchase total associated with the first consumer [[to]] meets or exceeds a free shipping qualifier threshold amount; and
transmit the optimized  recommended promotion set to a client device associated with the first consumer for display within a user interface of the client device.

22.	(Canceled) 

23.	(Previously Presented) The apparatus of claim 21, wherein the at least one non-transitory memory and the program code are further configured to, with the at least one processor, cause the apparatus to: 
determine a co-purchase score for each promotion purchased from the second service of the one or more historical co-purchases based in part on calculating a frequency of purchase by consumers of promotions associated with the first service and purchases by those same consumers of promotions associated with the second service; and
rank  the promotions of the recommended promotion set in descending order of their respective co-purchase scores.

24.	(Previously Presented) The apparatus of claim 21, wherein the promotion data comprises promotion attributes associated with promotions of the plurality of promotions, and wherein each promotion of the ranked promotion set is associated with promotion attributes that differ from promotion attributes associated with the particular promotion.

25.	(Previously Presented) The apparatus of claim 21, wherein the group of cross-sell widgets comprises one or more of a user-specific recommendations widget that collects signals based on recent purchase history, a views-based conversion widget that collects signals describing a portion of consumers that went on to buy the particular promotion versus other viewed promotions, a purchase-based widget that collects signals describing a portion of consumers that went on to buy the particular promotion versus other purchased promotions, a search history widget that collects signals describing a consumer’s search history, or a newly launched promotions widget that collects signals describing newly launched promotions relevant to a consumer. 

26.	(Previously Presented) The apparatus of claim 21, wherein the recommended promotion set is further optimized, based on one or more real-time inputs, by filtering out those ranked promotions that, if purchased, would reduce at least one of a shipping cost or an expected delivery time.

27.	(Previously Presented) The apparatus of claim 21, wherein the at least one non-transitory memory and the program code that are configured to, with the at least one processor, cause the apparatus to optimize the generated recommended promotions set are further configured to, with the at least one processor, cause the apparatus to:
select a subset of promotions from the recommended promotion set, wherein each promotion of the subset of promotions meets a price constraint, wherein the price constraint comprises a sum of a promotion price and a current purchase total of the first consumer, wherein the price constraint is greater than the free shipping qualifier threshold amount and less than a sum of the free shipping qualifier threshold amount plus an increment; and
in an instance in which a number of promotions in the subset of promotions is less than a threshold promotion quantity, select, based in part on the price constraint, additional promotions by selecting up to a maximum quantity of promotions from each of a set of services respectively associated with at least one promotion of the recommended promotion set.

28.	(Currently Amended) A computer-implemented method comprising:
receiving promotion data associated with a promotion set, the promotion set comprising a plurality of promotions including a particular promotion associated with a first consumer;
generating a ranked promotion set based at least in part on  the promotion data, one or more historical co-purchases each representing purchases, performed by a consumer different from the first consumer, of the particular promotion from a first service and a second promotion from a second service, and one or more of a co-view score or cross-sell signals received from at least one of a group of cross-sell widgets, wherein the ranked promotion set comprises a collaborative filtering ranked list and a  static similarity ranked list; 
generating  a  recommended promotion set comprising a subset of promotions selected from the ranked promotion set;
generating an optimized recommended promotion set by adding promotions selected from the ranked promotion set to the recommended promotion set until  a purchase total associated with the first consumer [[to]] meets or exceeds a free shipping qualifier threshold amount; and
transmitting the optimized  recommended promotion set to a client device associated with the first consumer for display within a user interface of the client device.

29.	(Canceled)

30.	(Previously Presented) The computer-implemented method of claim 28, further comprising: 
determining a co-purchase score for each promotion purchased from the second service of the one or more historical co-purchases based in part on calculating a frequency of purchase by consumers of promotions associated with the first service and purchases by those same consumers of promotions associated with the second service; and
ranking the promotions of the recommended promotion set in descending order of their respective co-purchase scores.

31.	(Previously Presented) The computer-implemented method of claim 28, wherein the promotion data comprises promotion attributes associated with promotions of the plurality of promotions, and wherein each promotion of the ranked promotion set is associated with promotion attributes that differ from promotion attributes associated with the particular promotion.

32.	(Previously Presented) The computer-implemented method of claim 28, wherein the group of cross-sell widgets comprises one or more of a user-specific recommendations widget that collects signals based on recent purchase history, a views-based conversion widget that collects signals describing a portion of consumers that went on to buy the particular promotion versus other viewed promotions, a purchase-based widget that collects signals describing a portion of consumers that went on to buy the particular promotion versus other purchased promotions, a search history widget that collects signals describing a consumer’s search history, or a newly launched promotions widget that collects signals describing newly launched promotions relevant to a consumer. 

33.	(Previously Presented) The computer-implemented method of claim 28, wherein the recommended promotion set is further optimized, based on one or more real-time inputs, by filtering out those ranked promotions that, if purchased, would reduce at least one of a shipping cost or an expected delivery time.

34.	(Previously Presented) The computer-implemented method of claim 28, wherein optimizing the generated recommended promotions set further comprises:
selecting a subset of promotions from the recommended promotion set, wherein each promotion of the subset of promotions meets a price constraint, wherein the price constraint comprises a sum of a promotion price and a current purchase total of the first consumer, wherein the price constraint is greater than the free shipping qualifier threshold amount and less than a sum of the free shipping qualifier threshold amount plus an increment; and
in an instance in which a number of promotions of the subset of promotions is less than a threshold promotion quantity, selecting, based in part on the price constraint, additional promotions by selecting up to a maximum quantity of promotions from each of a set of services respectively associated with at least one promotion of the recommended promotion set.

35.	(Currently Amended) A non-transitory computer readable medium, comprising instructions that when executed on one or more computers cause the one or more computers to:
receive promotion data associated with a promotion set, the promotion set comprising a plurality of promotions including a particular promotion associated with a first consumer;
generate a ranked promotion set based at least in part on  the promotion data, one or more historical co-purchases each representing purchases, performed by a consumer different from the first consumer, of the particular promotion from a first service and a second promotion from a second service, and one or more of a co-view score or cross-sell signals received from at least one of a group of cross-sell widgets, wherein the ranked promotion set comprises a collaborative filtering ranked list and a  static similarity ranked list; 
generate  a  recommended promotion set comprising a subset of promotions selected from the ranked promotion set;
generate an optimized recommended promotion set by adding promotions selected from the ranked promotion set to the recommended promotion set until  a purchase total associated with the first consumer [[to]] meets or exceeds a free shipping qualifier threshold amount; and
transmit the optimized  recommended promotion set to a client device associated with the first consumer for display within a user interface of the client device.

36.	(Canceled) 

37.	(Previously Presented) The non-transitory computer readable medium of claim 35, further comprising instructions that when executed on one or more computers cause the one or more computers to: 
determine a co-purchase score for each promotion purchased from the second service of the one or more historical co-purchases based in part on calculating a frequency of purchase by consumers of promotions associated with the first service and purchases by those same consumers of promotions associated with the second service; and
rank the promotions of the recommended promotion set in descending order of their respective co-purchase scores.

38.	(Previously Presented) The non-transitory computer readable medium of claim 35, wherein the promotion data comprises promotion attributes associated with promotions of the plurality of promotions, and wherein each promotion of the ranked promotion set is associated with promotion attributes that differ from promotion attributes associated with the particular promotion.

39.	(Previously Presented) The non-transitory computer readable medium of claim 35, wherein the group of cross-sell widgets comprises one or more of a user-specific recommendations widget that collects signals based on recent purchase history, a views-based conversion widget that collects signals describing a portion of consumers that went on to buy the particular promotion versus other viewed promotions, a purchase-based widget that collects signals describing a portion of consumers that went on to buy the particular promotion versus other purchased promotions, a search history widget that collects signals describing a consumer’s search history, or a newly launched promotions widget that collects signals describing newly launched promotions relevant to a consumer. 

40.	(Previously Presented) The non-transitory computer readable medium of claim 35, wherein the recommended promotion set is further optimized, based on one or more real-time inputs, by filtering out those ranked promotions that, if purchased, would reduce at least one of a shipping cost or an expected delivery time.


Allowable Subject Matter
Claims 21, 23-28, 30-35, 37-40 are allowed.

Following is Examiner’s statement of reasons for allowance. The independent claims of Applicant’s invention recite a method for generating optimized in-channel and cross-channel promotion recommendations using free shipping qualifier. 

First, promotion data associated with a set of promotions is received. 

Second, a ranked set of promotions is generated based on promotion data, historical co-purchases associated with the particular promotion, co-view scores and cross-sell signals, wherein the ranked set of promotions comprises at least one collaborative filtering ranked list and at least one static similarity ranked list. 

Third,  a set of recommended promotions is generated and optimized. 

	Fourth, an optimized recommended promotion set is generated by adding promotions selected form a ranked promotion set to the recommended promotion set. 

Finally, the recommended promotions are transmitted to the consumer. 

The invention provides a unique advantage in the area of providing in-channel and cross-channel promotions by generating optimized promotions and building a set of recommended promotions out of the optimized promotions. 

No prior art rejection has been applied to the set of claims. The references which are closest to Applicant’s invention, which, however, have not been utilized during the prosecution, are: Dumon et al (US 2011/0295716) and Regmi et al (US 2009/0271275). 

Dumon discloses: Methods and systems for evaluating business rules for the purpose of promoting or demoting an item listing are presented. Consistent with an example embodiment, a conditional statement of a business rule that includes one or more expressions involving an item attribute and/or a seller attribute for an item listing is evaluated. If the conditional statement evaluates true, an adjustment factor set forth in the business rule is applied to a ranking score assigned to the item listing. The item listing is then presented in a search results page in a position relative to other item listings based upon the adjusted ranking score. 

Dumon however, does not disclose: generating a ranked promotion set based at least in part on the promotion data, one or more historical co-purchases each representing purchases, performed by a consumer different from the first consumer, of the particular promotion from a first service and a second promotion from a second service, and one or more of a co-view score or cross-sell signals received from at least one of a group of cross-sell widgets, wherein the ranked promotion set comprises a collaborative filtering ranked list and a static similarity ranked list. Furthermore, Dumon does not disclose: generating an optimized recommended promotion set by adding promotions selected from the ranked promotion set to the recommended promotion set until a purchase total associated with the first consumer meets or exceeds a free shipping qualifier threshold amount. 

Regmi discloses: Tools for improving interactions between promoters and consumers of products. These tools can enable promoters of products to employ more effective promotional programs, and consumers to receive promotional information about products of interest, while avoiding the excessive overload of information about promotions that are not of interest. Some such tools can enhance consumer satisfaction with--and, correspondingly, consumer participation in--promotional programs by allowing consumers to tailor the discount programs to their preferences, by analyzing consumer behavior and tailoring promotions accordingly, and/or by providing cross promotions of complementary products. Some of the tools can provide substantial savings, in both costs and natural resources, as well as provide a more satisfying experience for consumers, by substantially reducing, or even eliminating, excessive use of paper for promotional programs and transaction receipts. 

Regmi however, does not disclose: generating a ranked promotion set based at least in part on the promotion data, one or more historical co-purchases each representing purchases, performed by a consumer different from the first consumer, of the particular promotion from a first service and a second promotion from a second service, and one or more of a co-view score or cross-sell signals received from at least one of a group of cross-sell widgets, wherein the ranked promotion set comprises a collaborative filtering ranked list and a static similarity ranked list. Furthermore, Regmi does not disclose: generating an optimized recommended promotion set by adding promotions selected from the ranked promotion set to the recommended promotion set until a purchase total associated with the first consumer meets or exceeds a free shipping qualifier threshold amount.

The prior-art teaches elements of the claimed invention. However, it would be hind-sight reasoning to combine the individual elements disclosed in the prior-art in order to achieve Applicant's claimed invention.


Independent Claim 21 complies with 35 USC § 101 requirements under the 2019 PEG. The claim is a system claim, which would pass Step 1 of the two-step analysis for 101 eligibility as being a patent-eligible process.  

Under the 2019 IEG, Step 2A Prong One, the analysis identifies limitations of the independent claim 1 reciting generating a ranked set of promotions based on promotion data and historical co-purchases, generating a set of recommended promotions by selecting a subset of the ranked promotions, optimizing the set of recommended promotions. The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components (“by a processor”). That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process, i.e. a process aimed at targeting promotions based on promotion data and historical co-purchases, and optimized based on free shipping thresholds. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Under Step 2A Prong Two, the analysis identifies limitations of the independent claim 1 which, as disclosed by the specification at [0037], effect the improvement of the technical field of generating optimized in-channel and cross-channel promotions. (see MPEP 2106.05 (a)). Therefore, Per Step 2A, independent claim 1 is directed to an abstract idea integrated into a practical application. No further analysis (i.e. Step 2B) is required in this situation.

In dependent claim 28 and independent claim 34, directed to a method and to computer program product, respectively, are similar in scope. Therefore, the same analysis logic will apply to these claims as well.  


Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at (571)270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3682